    Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1 of 42


                   UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA           )     18-249-2, -3, -4, -8
                                   )
       vs.                         )
                                   )
ABDUL IBRAHIM WEST                 )
JAMAAL BLANDING                    )
JAMEEL HICKSON                     )
HANS GADSON                        )     Philadelphia, PA
                                   )     November 19, 2019
                    Defendant      )     1:10 p.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2 of 42




APPEARANCES CONT'D:


For Defendant Blanding,        EVAN T.L. HUGHES, ESQUIRE
                               THE HUGHES FIRM, LLC
                               1845 Walnut Street, Suite 932
                               Philadelphia, PA 19103
                               (215)454-6680
                               evan.hughes@hughesfirm.pro


For Defendant Hickson,         LUIS A. ORTIZ, ESQUIRE
                               121 South Broad Street, 18th Floor
                               Philadelphia, PA 19107
                               (215)858-3787
                               luisaortiz@comcast.net


For Defendant Gadson,          ROBERT E. GOLDMAN, ESQUIRE
                               ROBERT E. GOLDMAN, LLC
                               535 Hamilton Street, Suite 302
                               Allentown, PA 18101
                               (610)841-3876
                               reg@bobgoldmanlaw.com
         Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 3 of 42 3


1                          (Clerk opens court at 1:10 p.m.)

2               THE COURT:   All right.    I'm advised that the jury has

3    a verdict.    Before I bring the jury in --

4               MR. GOLDMAN:   Your Honor, Mr. Meehan is not here.

5               THE COURT:   Oh, all right.     You're, right.

6               Anybody know where he is?

7               MR. WITHERELL:    I don't know where he is.

8               THE CLERK:   I did call him.     He said he was on his

9    way in.   I thought he was here.     Sorry.

10              MR. WITHERELL:    I can check outside.

11              THE COURT:   Somebody check outside.      I'll just have

12   to repeat what I'm about to say.      The issue is -- but this

13   relates to his client.    The issue is how to deal with the

14   separate interrogatory as to prior convictions.        Now, I believe

15   this is an issue that is raised under the First Step Act.

16              What's the Government's position?

17              MR. WITHERELL:    The Government's position is that the

18   First Step Act is required that certain facts now need to be

19   proved to the jury, not only the fact that the defendant has a

20   prior qualifying conviction, but that that conviction had

21   occurred within 15 years of the commencement of the charges in

22   this instant indictment, as well as the fact that the defendant

23   had to serve 12 or more months in jail on that prior

24   conviction.    These are facts that I believe have to go to a

25   jury.   We do have stipulations in that regard as to both
                                                                        4 42
              Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 4 of


1    defendants who have been charged with -- who 851 enhancements

2    have been charged.   That would be Defendant West and Defendant

3    Blanding.

4                THE COURT:    That's Defendant West and Blanding only?

5                MR. WITHERELL:    That's correct, Your Honor.     I do

6    believe, if the jury comes back with guilty verdicts as to

7    Counts 5, 6, and 12, which the First Step language was included

8    in the indictment as to those, we would have to present

9    additional evidence.      I'm of the opinion that the additional

10   evidence presented is just reading in the stipulation, and they

11   would have to be permitted to deliberate on that.

12               MR. HUGHES:    That makes sense, Your Honor.

13               THE COURT:    What should their verdict be, assuming

14   you're right?    You read the stipulation.     Then you want to

15   argue?

16               MR. WITHERELL:    I believe, Judge, that it is a

17   different part.   There is -- we would both be permitted to

18   close.

19               THE COURT:    Okay.   Well, it would be a short

20   argument.

21               MR. WITHERELL:    I believe it would be very short.

22               THE COURT:    What should the jury be asked when they

23   come back?

24               MR. WITHERELL:    Your Honor, in our original verdict

25   sheet, we did provide jury verdict forms on bifurcated counts.
         Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 5 of 42 5


1    It's on page 27, 28.

2              THE COURT:    I'm not sure I have that right in here

3    right now.

4              MR. WITHERELL:     Obviously, Your Honor, this was done

5    prior to many of the defendants pleading guilty, so ours

6    contains some reference to other defendants.        It would need to

7    be removed.

8              THE COURT:    Well, this would be the charge.

9              MR. WITHERELL:     I do have charges, Your Honor, that

10   were contained in our original.

11             THE COURT:    Well, the stipulation covers these, don't

12   they?

13             MR. WITHERELL:     Absolutely, Your Honor.

14             THE COURT:    So all we need is -- what I want to know

15   is, what should the verdict be?

16             MR. WITHERELL:     I believe the verdict should be that

17   they --

18             THE COURT:    Yes or no; is that right?

19             MR. WITHERELL:     Yes, on three different criteria.

20             THE COURT:    Did you include a verdict sheet in this

21   or no?

22             MR. WITHERELL:     The verdict form is right here, Your

23   Honor.

24             THE COURT:    To be honest with you, I didn't include

25   this, obviously, in my revised verdict sheet.
                                                                        6 42
              Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 6 of


1              Well, Mr. Hughes, just speaking for your client,

2    you've stipulated to what the jury -- that the jury could find

3    yes to all these questions; is that right?

4              MR. HUGHES:    We stipulated to the record of

5    conviction, Your Honor, that it met those criteria.        It's a

6    case in Philadelphia County, and it is exactly as Mr. Witherell

7    described it.

8              THE COURT:    There's several questions as to

9    Mr. Blanding.   First question, that he was convicted of

10   possession with intent to distribute.

11             So you've stipulated to that; is that right?

12             MR. HUGHES:    Yes.

13             THE COURT:    Then the second question, that he served

14   more than 12 months in prison?

15             MR. HUGHES:    Yes.

16             THE COURT:    The third question is that he was

17   released from serving any term of prison for that offense

18   within 15 years of the commencement of the possession in this

19   case; is that right?

20             MR. HUGHES:    We would agree to that as well, Your

21   Honor.

22             THE COURT:    You've agreed to all of these; is that

23   right?

24             MR. HUGHES:    Yes.

25             THE COURT:    So you have no objection to the
         Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 7 of 42 7


1    Government reading the stipulation?

2              MR. HUGHES:    No objection to the stipulation, Your

3    Honor.

4              THE COURT:    Have you discussed this with your client?

5              MR. HUGHES:    Yes.   We executed it.

6              MR. WITHERELL:     I do have both stipulations here,

7    Judge, signed by all parties.

8              THE COURT:    Signed by the defendants also?

9              MR. WITHERELL:     Signed by the defendants as well.

10             MR. HUGHES:    For the record, that's for Counts 5, 6,

11   and 12.

12             MR. WITHERELL:     6 and 12.

13             THE COURT:    Do we have a cell phone number for

14   Mr. Meehan?   Can we call him?

15             This would only pertain to Mr. West and Mr. Blanding;

16   is that right?

17             MR. WITHERELL:     Yes, Your Honor.

18             THE COURT:    So, Mr. Hughes, you have stipulated that

19   the jury can answer basically "yes" to all these questions; is

20   that right?

21             MR. HUGHES:    Essentially, Your Honor, yes.       We have

22   stipulated to the facts of the conviction as presented.         I

23   believe, as Mr. Witherell has stated, that the jury needs to --

24             THE COURT:    Can I use this jury form?

25             MR. WITHERELL:     You can, Judge.    I mean, there are
                                                                          8 42
                Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 8 of


1    other defendants listed on that jury form that were part prior

2    to this.

3                THE COURT:    Well, this looks like they have to answer

4    all these questions.

5                MR. WITHERELL:    They have to --

6                THE COURT:    There's a stipulation as to Mr. Blanding.

7    They can answer yes to all of them.

8                MR. WITHERELL:    I believe that they can answer yes to

9    all of them.     I believe it's still within their purview.        There

10   should be three questions per defendant.

11               THE COURT:    Well, per count.

12               MR. WITHERELL:    Yes, per count.

13               MR. STENGEL:    Per count, per defendant.

14               THE COURT:    Well, we don't have multiple copies of

15   this, at least not at the moment.        I will make them.

16               MR. STENGEL:    Your Honor, the only thing, our initial

17   proposed verdict form, I believe, would have included

18   references to Mr. Amir Boyer and Mr. Daryl Baker because those

19   922(g) counts would have been bifurcated as well.          I just want

20   to make sure, if you're using that as our verdict form, that

21   there's no reference to anybody else.

22               THE COURT:    I don't see any.

23               MR. STENGEL:    Okay.

24               THE COURT:    Oh, here's Mr. Meehan.     Mr. Meehan, good

25   afternoon.    The jury has a verdict, so we're told.        I don't
         Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 9 of 42 9


1    know what the verdict is, but if it is guilty as to your client

2    on Counts 5, 6, or 12, the question is the jury verdict form.

3    And I've gone over it with Mr. Hughes representing

4    Mr. Blanding.

5              Are you familiar with this?

6              MR. MEEHAN:    The jury verdict form?

7              THE COURT:    For the bifurcated counts, the so-called

8    enhancement counts under the First Step.

9              MR. MEEHAN:    Based on the prior record?

10             THE COURT:    Yeah.

11             MR. MEEHAN:    Yes.

12             THE COURT:    I understand from Mr. Witherell that you

13   stipulated; is that correct?

14             MR. MEEHAN:    Yes, sir.

15             THE COURT:    So I'm going to advise the jury, if they

16   find Mr. West or Mr. Blanding guilty on those counts, that

17   they're going to have to deliberate, and we're going to have a

18   very short argument, if any.     We're going to read the

19   stipulation first of prior conviction and then give the

20   Government five minutes to argue, and I'll give each of you, if

21   you want, five minutes to argue.      I don't know what you're

22   going to argue if you have a stipulation.       But then the jury

23   has to go back and deliver a verdict on these supplemental

24   counts.

25             MR. MEEHAN:    I understand.
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1010
                                                                        of 42


1              THE COURT:    Do you have any objection to that?

2              MR. MEEHAN:    Thank you.

3              THE COURT:    Anybody else object to that?      All right.

4    So we'll bring the jury in, and Ms. Lutz is going to read the

5    interrogatories one by one.     Bring in the jury.     I will first

6    ask them if they have a verdict, the foreperson, if they have a

7    verdict and if they're unanimous on all questions.

8              I just want to say in the audience, everyone is

9    welcome to obviously listen.     If there are any outbursts, that

10   person -- I want to authorize the deputy marshals to remove

11   anybody who makes any outburst or statement.       Everyone will

12   remain quiet.    And then after the verdict, the jury will be

13   either excused or they'll return for further deliberations on

14   these additional questions, and everyone must remain seated

15   until the jury leaves the room.

16                        (The jury enters the courtroom at 1:22

17                        p.m.)

18             THE COURT:    All right.    Ladies and gentlemen, we've

19   been advised that the jury has reached a verdict.        Would the

20   foreperson please rise.

21             Juror No. 8, has the jury -- is the jury unanimous on

22   all questions?

23             THE FOREPERSON:    Yes, they are.

24             THE COURT:    We're going to -- Ms. Lutz is going to

25   read them one by one, and please give the answers -- have you
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 11 of 4211


1    signed the verdict slip as the foreperson?

2              THE FOREPERSON:     Yes, I have.

3              THE COURT:    Then you'll give the answer, and then

4    Ms. Lutz will then question each member of the jury whether you

5    agree with the verdict as it has announced by the foreperson.

6              Okay.   Proceed with Count 1, please.

7              THE CLERK:    Okay.   Count 1, conspiracy to distribute

8    cocaine, cocaine base, crack, methamphetamine, or heroin from

9    on or about March 22, 2017, through on or about June 12, 2018,

10   we unanimously find Abdul Ibrahim West guilty or not guilty.

11             THE FOREPERSON:     Guilty.

12             THE CLERK:    We unanimously find Jamaal Blanding

13   guilty or not guilty.

14             THE FOREPERSON:     Guilty.

15             THE CLERK:    We unanimously find Jameel Hickson guilty

16   or not guilty.

17             THE FOREPERSON:     Guilty.

18             THE CLERK:    We unanimously find Hans Gadson guilty or

19   not guilty.

20             THE FOREPERSON:     Guilty.

21             THE COURT:    All right.    Proceed to the jury

22   interrogatories for Count 1 on page 2 as to cocaine, Question

23   No. 1.

24             THE CLERK:    Do you unanimously agree, by proof beyond

25   a reasonable doubt, that the quantity of the mixture or
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1212
                                                                        of 42


1    substance containing a detectable amount of cocaine, which was

2    involved in the conspiracy and which was attributable to and/or

3    reasonably foreseeable to the defendants you have found guilty,

4    was 5 kilograms or more?

5              THE FOREPERSON:    Yes.

6              THE COURT:   Now, skip to the questions under cocaine

7    base or crack at the top of page 3.

8              THE CLERK:   Do you unanimously agree, by proof beyond

9    a reasonable doubt, that the quantity of the mixture or

10   substance containing a detectable amount of cocaine base,

11   crack, which was involved in the conspiracy and which was

12   attributable to and/or reasonably foreseeable to the defendants

13   you have found guilty, was 280 grams or more?

14             THE FOREPERSON:    Yes.

15             THE COURT:   We'll now skip to the questions under

16   methamphetamine, Question No. 1 at the bottom of page 3.

17             THE CLERK:   Do you unanimously agree, by proof beyond

18   a reasonable doubt, that the quantity of methamphetamine, which

19   was involved in the conspiracy and which was attributable to

20   and/or reasonably foreseeable to the defendants you have found

21   guilty, was 50 grams or more?

22             THE FOREPERSON:    Yes.

23             THE COURT:   We will now go to the questions under

24   heroin on page 4.

25             THE CLERK:   Do you unanimously agree, by proof beyond
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 13 of 4213


1    a reasonable doubt, that the quantity of the mixture or

2    substance containing a detectable amount of heroin which was

3    involved in the conspiracy and which was attributable to and/or

4    reasonably foreseeable to the defendants you have found guilty,

5    was 100 grams or more?

6              THE FOREPERSON:     No.

7              THE COURT:    Okay.   We'll now proceed to Count 4 on

8    page 5.

9              THE CLERK:    Distribution of cocaine base, crack, and

10   aiding and abetting on or about June 22, 2017, we unanimously

11   find Abdul Ibrahim West guilty or not guilty.

12             THE FOREPERSON:     Guilty.

13             THE COURT:    Count 5 on page 6.

14             THE CLERK:    Distribution of cocaine base, crack, and

15   aiding and abetting on or about August 17, 2017, we unanimously

16   find Abdul Ibrahim West guilty or not guilty.

17             THE FOREPERSON:     Guilty.

18             THE COURT:    Interrogatory No. 1.

19             THE CLERK:    Do you unanimously agree, by proof beyond

20   a reasonable doubt, that the quantity of the mixture or

21   substance containing a detectable amount of cocaine base,

22   crack, which the defendant distributed or of which the

23   defendant aided and abetted distribution, was 28 grams or more?

24             THE FOREPERSON:     Yes.

25             THE COURT:    Now, go to Count 6 on page 7 as to the
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1414
                                                                        of 42


1    four defendants, guilty or not guilty.      Ms. Lutz will read the

2    question.

3                THE CLERK:   Possession of cocaine base, crack,

4    heroin, or methamphetamine with intent to distribute and aiding

5    and abetting on or about September 11, 2017, we unanimously

6    find Abdul Ibrahim West guilty or not guilty.

7                THE FOREPERSON:   Guilty.

8                THE CLERK:   We unanimously find Jamaal Blanding

9    guilty or not guilty.

10               THE FOREPERSON:   Guilty.

11               THE CLERK:   We unanimously find Jameel Hickson guilty

12   or not guilty.

13               THE FOREPERSON:   Not guilty.

14               THE CLERK:   We unanimously find Hans Gadson guilty or

15   not guilty.

16               THE FOREPERSON:   Guilty.

17               THE COURT:   We'll now go to the interrogatories for

18   Count 6, cocaine base or crack, at the bottom of page 7.

19               THE CLERK:   Do you unanimously agree, by proof beyond

20   a reasonable doubt, that the quantity of the mixture or

21   substance containing a detectable amount of cocaine base,

22   crack, which the defendant possessed with intent to distribute

23   or of which the defendant aided and abetted possession with

24   intent to distribute, was 28 grams or more?

25               THE FOREPERSON:   Yes.
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 15 of 4215


1              THE COURT:    This is as to Defendant West.

2              THE CLERK:    Yes.

3              THE COURT:    Next question as to methamphetamine as to

4    Defendant West, top of page 8.

5              THE CLERK:    Do you unanimously agree, by proof beyond

6    a reasonable doubt, that defendant possessed with intent to

7    distribute or aided and abetted possession with intent to

8    distribute a quantity of a mixture or substance containing a

9    detectable amount of methamphetamine?

10             THE FOREPERSON:      No.

11             THE COURT:    Okay.   We'll now go to heroin as to

12   Defendant West at the bottom of page 8.

13             THE CLERK:    Do you unanimously agree, by proof beyond

14   a reasonable doubt, that the quantity of the mixture or

15   substance containing a detectable amount of heroin, which the

16   defendant possessed with intent to distribute or of which the

17   defendant aided and abetted possession with intent to

18   distribute, was 100 grams or more?

19             THE FOREPERSON:      No.

20             THE COURT:    Okay.   We'll now go to jury

21   interrogatories as to Count 6 as to Defendant Jamaal Blanding.

22   Question No. 1 as to cocaine base or crack.

23             THE CLERK:    Do you unanimously agree, by proof beyond

24   a reasonable doubt, that the quantity of the mixture or

25   substance containing a detectable amount of cocaine base,
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1616
                                                                        of 42


1    crack, which the defendant possessed with intent to distribute

2    or of which the defendant aided and abetted possession with

3    intent to distribute, was 28 grams or more?

4              THE FOREPERSON:    Yes.

5              THE COURT:   We'll now go to methamphetamine as to

6    Defendant Blanding at the bottom of page 9.

7              THE CLERK:   Do you unanimously agree, by proof beyond

8    a reasonable doubt, that the defendant possessed with intent to

9    distribute or aided and abetted possession with intent to

10   distribute a quantity of a mixture or substance containing a

11   detectable amount of methamphetamine?

12             THE FOREPERSON:    Yes.

13             THE COURT:   We'll now go to questions concerning

14   heroin for Defendant Jamaal Blanding at the top of page 10.

15             THE CLERK:   Do you unanimously agree, by proof beyond

16   a reasonable doubt, that the quantity of the mixture or

17   substance containing a detectable amount of heroin, which the

18   defendant possessed with intent to distribute or of which the

19   defendant aided and abetted possession with intent to

20   distribute, was 100 grams or more?

21             THE FOREPERSON:    No.

22             THE COURT:   Okay.    We will skip interrogatories as to

23   Defendant Hickson because the jury found him not guilty of

24   crack, Count 6.   So we will now go to the interrogatories for

25   Count 6 as to Defendant Hans Gadson at the top of page 12.
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 17 of 4217


1    First question as to cocaine base or crack.

2               THE CLERK:   Do you unanimously agree, by proof beyond

3    a reasonable doubt, that the quantity of the mixture or

4    substance containing a detectable amount of cocaine base,

5    crack, which the defendant possessed with intent to distribute

6    or of which the defendant aided and abetted possession with

7    intent to distribute, was 28 grams or more?

8               THE FOREPERSON:    Yes.

9               THE COURT:   Now, go to the question concerning

10   methamphetamine for Defendant Hans Gadson at the bottom of

11   page 12.

12              THE CLERK:   Do you unanimously agree, by proof beyond

13   a reasonable doubt, that the defendant possessed with intent to

14   distribute or aided and abetted possession with intent to

15   distribute a quantity of a mixture or substance containing a

16   detectable amount of methamphetamine?

17              THE FOREPERSON:    No.

18              THE COURT:   We'll now go to the question concerning

19   heroin as to Defendant Gadson on page 13.

20              THE CLERK:   Do you unanimously agree, by proof beyond

21   a reasonable doubt, that the quantity of the mixture or

22   substance containing a detectable amount of heroin, which the

23   defendant possessed with intent to distribute or of which the

24   defendant aided and abetted possession with intent to

25   distribute, was 100 grams or more?
                Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 1818
                                                                           of 42


1                THE FOREPERSON:     No.

2                THE COURT:    We will now go to the verdict for Count

3    12 at the top of 14 charging Defendants West, Blanding, and

4    Hickson.

5                THE CLERK:    Possession of cocaine or methamphetamine

6    with intent to distribute and aiding and abetting on or about

7    May 17, 2018, we unanimously find Abdul Ibrahim West guilty or

8    not guilty.

9                THE FOREPERSON:     Guilty.

10               THE CLERK:    We unanimously find Jamaal Blanding

11   guilty or not guilty.

12               THE FOREPERSON:     Guilty.

13               THE CLERK:    We unanimously find Jameel Hickson guilty

14   or not guilty.

15               THE FOREPERSON:     Guilty.

16               THE COURT:    We'll now go to the interrogatories under

17   Count 12, first for Defendant West as to cocaine.

18               THE CLERK:    Do you unanimously agree, by proof beyond

19   a reasonable doubt, that the quantity of the mixture or

20   substance containing a detectable amount of cocaine, which the

21   defendant possessed with intent to distribute or of which the

22   defendant aided and abetted possession with intent to

23   distribute, was 5 kilograms or more?

24               THE FOREPERSON:     Yes.

25               THE COURT:    All right.    We'll now go to
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 19 of 4219


1    methamphetamine on page 15.

2              THE CLERK:    Do you unanimously agree, by proof beyond

3    a reasonable doubt, that the quantity of the methamphetamine,

4    which the defendant possessed with intent to distribute or of

5    which the defendant aided and abetted possession with intent to

6    distribute, was 50 grams or more?

7              THE FOREPERSON:     Yes.

8              THE COURT:    We will now go to the question as to

9    Defendant Blanding concerning cocaine on page 16.

10             THE CLERK:    Do you unanimously agree, by proof beyond

11   a reasonable doubt, that the quantity of the mixture or

12   substance containing a detectable amount of cocaine, which the

13   defendant possessed with intent to distribute or of which the

14   defendant aided and abetted possession with intent to

15   distribute, was 5 kilograms or more?

16             THE FOREPERSON:     Yes.

17             THE COURT:    We will now go to the questions for

18   Defendant Jameel Blanding as to methamphetamine.

19             THE CLERK:    Do you unanimously agree by proof beyond

20   a reasonable doubt that the quantity of the methamphetamine

21   which the defendant possessed with intent to distribute or

22   which the defendant aided and abetted possession with intent to

23   distribute was 50 grams or more?

24             THE FOREPERSON:     Yes.

25             THE COURT:    Now go to the interrogatories for
                Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2020
                                                                           of 42


1    Defendant Jameel Hickson as to cocaine starting at the bottom

2    of page 17.

3                THE CLERK:    Do you unanimously agree, by proof beyond

4    a reasonable doubt, that the quantity of the mixture or

5    substance containing a detectable amount of cocaine, which the

6    defendant possessed with intent to distribute or of which the

7    defendant aided and abetted possession with intent to

8    distribute, was 5 kilograms or more?

9                THE FOREPERSON:     Yes.

10               THE COURT:    We will now go to the questions for

11   methamphetamine as to Defendant Jameel Hickson at the bottom of

12   page 18.

13               THE CLERK:    Do you unanimously agree, by proof beyond

14   a reasonable doubt, that the quantity of methamphetamine, which

15   the defendant possessed with intent to distribute or of which

16   the defendant aided and abetted possession with intent to

17   distribute, was 50 grams or more?

18               THE FOREPERSON:     Yes.

19               THE COURT:    All right.    And that's signed by yourself

20   as foreperson?

21               THE FOREPERSON:     Yes.

22               THE COURT:    Thank you.    You may be seated.

23               Ms. Lutz will now inquire of each juror whether you

24   agree with the verdict as it's been announced by the foreperson

25   starting with Juror No. 1.
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 21 of 4221


1              THE CLERK:    Juror No. 1, do you agree with the

2    verdict that has been recorded?

3              JUROR NO. 1:    Yes, I do.

4              THE CLERK:    Juror No. 2, do you agree with the

5    verdict as it has been recorded?

6              JUROR NO. 2:    Yes.

7              THE CLERK:    Juror No. 3, do you agree with the

8    verdict as it has been recorded?

9              JUROR NO. 3:    Yes.

10             THE CLERK:    Juror No. 4, do you agree with the

11   verdict as it has been recorded?

12             JUROR NO. 4:    Yes.

13             THE CLERK:    Juror No. 5, do you agree with the

14   verdict as it has been recorded?

15             JUROR NO. 5:    Yes.

16             THE CLERK:    Juror No. 6, do you agree with the

17   verdict as it has been recorded?

18             JUROR NO. 6:    Yes.

19             THE CLERK:    Juror No. 7, do you agree with the

20   verdict as it has been recorded?

21             JUROR NO. 7:    Yes.

22             THE CLERK:    Juror No. 8, do you agree with the

23   verdict as it has been recorded?

24             THE FOREPERSON:     Yes.

25             THE CLERK:    Juror No. 9, do you agree with the
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2222
                                                                        of 42


1    verdict as it has been recorded?

2              JUROR NO. 9:    Yes.

3              THE CLERK:   Juror No. 10, do you agree with the

4    verdict as it has been recorded?

5              JUROR NO. 10:    Yes.

6              THE CLERK:   Juror No. 11, do you agree with the

7    verdict as it has been recorded?

8              JUROR NO. 11:    Yes.

9              THE CLERK:   Juror No. 12, do you agree with the

10   verdict as it has been recorded?

11             JUROR NO. 12:    Yes.

12             THE COURT:   Your verdict will be recorded, and just

13   give me one minute to speak with Ms. Lutz.

14                        (Conferring.)

15             THE COURT:   All right.    Ladies and gentlemen of the

16   jury, under the law, now that you have returned the verdicts

17   that you have announced, I am required to ask you to deliberate

18   further as to two of the defendants.

19             Now, under the law, and this is a federal law adopted

20   by Congress, there is a stipulation of fact that Mr. Witherell

21   will read to you shortly that two of the defendants have prior

22   convictions.   I am required to submit those facts to you and

23   for you to return to the jury room to render an additional

24   verdict, which I'll explain to you in a minute.        But first I'm

25   going to have Mr. Witherell read to you the stipulation -- or
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 23 of 4223


1    Mr. Stengel, either one -- read the stipulation that has been

2    agreed to as to Defendants West and Blanding.

3              MR. WITHERELL:    May I, Your Honor?

4              THE COURT:    Yes, please.

5              MR. WITHERELL:    As to Defendant Abdul Ibrahim West

6    pertaining to Counts 5, 6, and 12, it is hereby stipulated and

7    agreed by and between the United States of America by its

8    attorneys, William M. McSwain, United States Attorney for the

9    Eastern District of Pennsylvania, Everett Witherell and Timothy

10   Stengel, Assistant United States Attorneys, Defendant Abdul

11   Ibrahim West in his own right and his attorney, Edward Meehan,

12   the following facts are true and correct and may be entered

13   into the record at trial.

14             On or about April 9, 2013, in the Court of Common

15   Pleas of Philadelphia County, Pennsylvania, Defendant Abdul

16   Ibrahim West was sentenced to a term of imprisonment of three

17   to six years upon his conviction for manufacturing, delivering,

18   or possessing with intent to manufacture or deliver a

19   controlled substance in violation of 35 PS 780-113(a)(30),

20   which is a serious drug felony as defined in Title 21 United

21   States Code Section 802 Subsection 57, for which the defendant

22   served a term of imprisonment of more than 12 months, from

23   which he was released within 15 years of the commencement of

24   his involvement in the offenses charged in the indictment.

25   This stipulation shall be received as an exhibit at trial and
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2424
                                                                        of 42


1    stipulated and agreed to by Abdul Ibrahim West, Edward Meehan,

2    Everett Witherell, and Timothy Stengel.

3              As to Defendant Jamaal Blanding as to Counts 6 and

4    12, it is hereby stipulated and agreed by and between the

5    United States of America by its attorneys, William M. McSwain,

6    United States Attorney for the Eastern District of

7    Pennsylvania, Everett Witherell and Timothy Stengel, Assistant

8    United States Attorneys, Defendant Jamaal Blanding in his own

9    right, and his attorney, Evan Hughes, the following facts are

10   true and correct and may be entered into the record at trial.

11             On or about January 24, 2014, in the Court of Common

12   Pleas of Philadelphia County, Pennsylvania, Defendant Jamaal

13   Blanding was sentenced to a term of imprisonment of two to four

14   years upon his conviction for manufacturing, delivering, or

15   possessing with intent to manufacture or deliver a controlled

16   substance in violation of 35 PS 780-113(a)(30), which is a

17   serious drug felony as defined in Title 21 United States Code

18   Section 802 Subsection 57, for which the defendant served a

19   term of imprisonment of more than 12 months, from which he was

20   released within 15 years of the commencement of his involvement

21   in the offenses charged in the indictment.       This stipulation

22   shall be received as an exhibit at trial, stipulated and agreed

23   to, Jamaal Blanding, Evan Hughes, Everett Witherell, and

24   Timothy Stengel.

25             Thank you, Your Honor.
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 25 of 4225


1              THE COURT:    Mr. Meehan, you confirm your agreement as

2    stated by Mr. Witherell?

3              MR. MEEHAN:    Yes, I will, Judge.

4              THE COURT:    Mr. Hughes, you confirm your agreement on

5    behalf of your client?

6              MR. HUGHES:    Yes, Your Honor.

7              THE COURT:    So under the law, ladies and gentlemen of

8    the jury, because this related to prior convictions, we don't

9    include that as part of the regular trial, but the law requires

10   me to submit this to the jury.

11             Now, do either counsel want to make any argument?

12   Mr. Witherell?

13             MR. WITHERELL:    No, Judge, I have no argument.

14             THE COURT:    Mr. Meehan?

15             MR. MEEHAN:    Neither do I, Your Honor.

16             THE COURT:    Mr. Hughes?

17             MR. HUGHES:    No, Your Honor.

18             THE COURT:    So I have a verdict form here which asks

19   you about these prior convictions, so as I said before, with

20   regards to stipulations, you may consider it as a fact.         But I

21   can't fill this out, so we require the jury to retire.         But I

22   can tell you, by virtue of the stipulations, you're authorized

23   to answer every one of these questions yes that are on here

24   that relate to the prior convictions.      They pertain as to

25   Mr. West as to Counts 5 and 6 and to Count 12, and I believe
               Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2626
                                                                          of 42


1    the same counts as to Mr. Blanding.

2                So I'm required to -- my law clerk asked me to check

3    something.    Mr. Blanding there's a reference to Count 11 here.

4    I'm crossing that out.      That's no longer in the case.       Thank

5    you.   So Mr. Blanding it would be Counts 6 and 12.         As to

6    Mr. West it's Counts 5, 6, and 12.        Okay.   And there's a place

7    for the foreperson to sign for each defendant.

8                So I'm going to give this to you, and as I said,

9    under the stipulations that were read, you're authorized to

10   answer yes to every one of these questions, but I have to ask

11   you to go back to the jury room.       You may deliberate as much as

12   you want or you may just authorize the foreperson to sign it.

13   And then you'll come back in and announce your verdict in open

14   court.    That's how we have to do it.

15               MR. WITHERELL:    Your Honor, may I just see you at

16   sidebar real quick?

17                          (Sidebar discussion as follows:)

18               MR. WITHERELL:    I don't want to make this difficult.

19   I think you should instruct them it's solely up to them to

20   decide.    The stipulation may be rejected.

21                          (End of sidebar discussion.)

22               THE COURT:   Ladies and gentlemen, as I said before,

23   even though this is a stipulation agreed to with the consent of

24   their clients, it's still up to you to determine whether you

25   accept it or not, but it is agreed to.        So I don't have
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 27 of 4227


1    multiple -- there's only one copy of this.       So the foreperson

2    can sign it whenever the jury is unanimous, and then you'll

3    return to the courtroom and then you'll be done.        So thank you

4    very much for your patience.     The jury may retire.

5               Everyone else remain seated until the jury leaves the

6    room.

7                          (The jury exits the courtroom at 1:45 p.m.)

8               THE COURT:   All right.    We'll be in recess until the

9    jury comes back, but I'm going to ask counsel to remain either

10   in court or in the hallway.

11              MR. ORTIZ:   We don't need to stay as it doesn't

12   pertain to us, right?

13              THE COURT:   That's right.

14              Can counsel for Mr. Gadson and Mr. Hickson be

15   excused?

16              MR. WITHERELL:    I have no objection.

17              MR. ORTIZ:   It doesn't pertain to us at all.

18              THE COURT:   I think the marshals can take Mr. Hickson

19   and Mr. Gadson back to the cell room.      They're not part of this

20   proceeding.

21              Mr. Hughes, do you want your client to remain in the

22   courtroom?    Mr. Meehan?

23              Can I ask the marshal, Mr. Hickson and Mr. Gadson can

24   go back downstairs.     I'd rather have Mr. West and Mr. Blanding

25   wait in the ante room.
                Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 2828
                                                                           of 42


1                THE MARSHAL:     Yes, sir.

2                THE COURT:    We'll be in recess.      I doubt this will be

3    very long.

4                            (Recess taken from 1:47 p.m. 2:02 p.m.)

5                THE COURT:    All right.     I'm told the jury has a

6    verdict.    Everybody's here.

7                            (The jury enters the courtroom at 2:02

8                            p.m.)

9                THE COURT:    Okay.    Ladies and gentlemen of the jury,

10   everyone is here.      I've been advised the jury is unanimous on

11   the supplemental verdict on the bifurcated counts as to the

12   prior convictions, so Ms. Lutz will now read each question.

13               Will the foreperson please rise.        You're number

14   eight.

15               THE CLERK:    Distribution of cocaine base, crack, and

16   aiding and abetting on or around August 17, 2017, do you

17   unanimously agree, by proof beyond a reasonable doubt, that

18   before Abdul Ibrahim West committed the offense charged in

19   Count 5, he was convicted of the offense of possession with

20   intent to distribute a controlled substance in violation of 35

21   PaCSA 780-113(a)(30)?

22               THE FOREPERSON:     Yes.

23               THE CLERK:    If so, do you unanimously agree, by proof

24   beyond a reasonable doubt, that he served more than 12 months

25   in prison for that offense?
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 29 of 4229


1                THE FOREPERSON:   Yes.

2                THE COURT:   Now we go to Question No. 3 at the top of

3    page 28, what's marked page 28.       Go ahead.

4                THE CLERK:   Do you unanimously agree, by proof beyond

5    a reasonable doubt, that he was released from serving any term

6    of imprisonment for that offense within 15 years of the

7    commencement of the distribution of cocaine base, crack,

8    charged in Count 5?

9                THE FOREPERSON:   Yes.

10               THE COURT:   All right.   We now go to Count 6 as to

11   Mr. West.

12               THE CLERK:   Possession with intent to distribute

13   cocaine base, crack, heroin, or methamphetamine and aiding and

14   abetting on or around September 11, 2017, do you unanimously

15   agree, by proof beyond a reasonable doubt, that before Abdul

16   Ibrahim West committed the offense charged in Count 6, he was

17   convicted of the offense of possession with intent to

18   distribute a controlled substance in violation of 35 PaCSA

19   780-113(a)(30)?

20               THE FOREPERSON:   Yes.

21               THE COURT:   Question No. 2.

22               THE CLERK:   Do you unanimously agree, by proof beyond

23   a reasonable doubt, that he served more than 12 months in

24   prison for that offense?

25               THE FOREPERSON:   Yes.
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 3030
                                                                        of 42


1              THE COURT:   Now go to Question No. 3.

2              THE CLERK:   Do you unanimously agree, by proof beyond

3    a reasonable doubt, that he was released from serving any term

4    of imprisonment for that offense within 15 years of the

5    commencement of the possession with intent to distribute the

6    controlled substances charged in Count 6?

7              THE FOREPERSON:    Yes.

8              THE COURT:   Count 12 as to Mr. West.

9              THE CLERK:   Possession with intent to distribute

10   cocaine or methamphetamine and aiding and abetting on or around

11   May 17, 2018, do you unanimously agree, by proof beyond a

12   reasonable doubt, that before Abdul Ibrahim West committed the

13   offense charged in Count 12, he was convicted of the offense of

14   possession with intent to distribute a controlled substance in

15   violation of 35 PaCSA 780-113(a)(30)?

16             THE FOREPERSON:    Yes.

17             THE CLERK:   Do you unanimously agree, by proof beyond

18   a reasonable doubt, that he served more than 12 months in

19   prison for that offense?

20             THE FOREPERSON:    Yes.

21             THE COURT:   All right.    Question 3.

22             THE CLERK:   Do you unanimously agree, by proof beyond

23   a reasonable doubt, that he was released from serving any term

24   of imprisonment for that offense within 15 years of the

25   commencement of the possession with intent to distribute
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 31 of 4231


1    controlled substances charged in Count 12?

2              THE FOREPERSON:     Yes.

3              THE COURT:    Did you sign that?

4              THE FOREPERSON:     Yes.

5              THE COURT:    Thank you.    We'll now proceed as to

6    Defendant Jamaal Blanding.

7              THE CLERK:    Possession with intent to distribute

8    cocaine base, crack, heroin, or methamphetamine and aiding and

9    abetting on or around September 11, 2017, do you unanimously

10   agree, by proof beyond a reasonable doubt, that before Jamaal

11   Blanding committed the offense charged in Count 6, he was

12   convicted of the offense of possession with intent to

13   distribute a controlled substance in violation of 35 PaCSA

14   780-113(a)(30)?

15             THE FOREPERSON:     Yes.

16             THE COURT:    Question 2.

17             THE CLERK:    Do you unanimously agree, by proof beyond

18   a reasonable doubt, that he served more than 12 months in

19   prison for that offense?

20             THE FOREPERSON:     Yes.

21             THE COURT:    Three.   Go ahead.

22             THE CLERK:    Do you unanimously agree, by proof beyond

23   a reasonable doubt, that he was released from serving a term of

24   imprisonment for that offense within 15 years of the

25   commencement of the possession with intent to deliver
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 3232
                                                                        of 42


1    controlled substances in Count 6?

2              THE FOREPERSON:    Yes.

3              THE COURT:   Go to Count 12 as to Mr. Blanding.

4              THE CLERK:   Possession with intent to distribute

5    cocaine or methamphetamine and aiding and abetting on or around

6    May 17, 2018, do you unanimously agree, by proof beyond a

7    reasonable doubt, that before Jamaal Blanding committed the

8    offense charged in Count 12, he was convicted of the offense of

9    possession with intent to distribute a controlled substance in

10   violation of 35 PaCSA 780-113(a)(30)?

11             THE FOREPERSON:    Yes.

12             THE CLERK:   Do you unanimously agree, by proof beyond

13   a reasonable doubt, that he served more than 12 months in

14   prison for that offense?

15             THE FOREPERSON:    Yes.

16             THE CLERK:   Do you unanimously agree, by proof beyond

17   a reasonable doubt, that he was released from serving any term

18   of imprisonment for that offense within 15 years of the

19   commencement of the possession with intent to distribute

20   controlled substances charged in Count 12?

21             THE FOREPERSON:    Yes.

22             THE COURT:   And you've signed that?

23             THE FOREPERSON:    Yes.

24             THE COURT:   I'll ask Ms. Lutz to ask each juror if

25   they agree with the verdict as announced by the foreperson.
        Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 33 of 4233


1              THE CLERK:    Juror No. 1, do you agree with the

2    verdict as it has been recorded?

3              JUROR NO. 1:    Yes.

4              THE CLERK:    Juror No. 2, do you agree with the

5    verdict as it has been recorded?

6              JUROR NO. 2:    Yes.

7              THE CLERK:    Juror No. 3, do you agree with the

8    verdict as it has been recorded?

9              JUROR NO. 3:    Yes.

10             THE CLERK:    Juror No. 4, do you agree with the

11   verdict as it has been recorded?

12             JUROR NO. 4:    Yes.

13             THE CLERK:    Juror No. 5, do you agree with the

14   verdict as it has been recorded?

15             JUROR NO. 5:    Yes.

16             THE CLERK:    Juror No. 6, do you agree with the

17   verdict as it has been recorded?

18             JUROR NO. 6:    Yes.

19             THE CLERK:    Juror No. 7, do you agree with the

20   verdict as it has been recorded?

21             JUROR NO. 7:    Yes.

22             THE CLERK:    Juror No. 8, do you agree with the

23   verdict as it has been recorded?

24             THE FOREPERSON:     Yes.

25             THE CLERK:    Juror No. 9, do you agree with the
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 3434
                                                                        of 42


1    verdict as it has been recorded?

2                JUROR NO. 9:    Yes.

3                THE CLERK:   Juror No. 10, do you agree with the

4    verdict as it has been recorded?

5                JUROR NO. 10:   Yes.

6                THE CLERK:   Juror No. 11, do you agree with the

7    verdict as it has been recorded?

8                JUROR NO. 11:   Yes.

9                THE CLERK:   Juror No. 12, do you agree with the

10   verdict as it has been recorded?

11               JUROR NO. 12:   Yes.

12               THE COURT:   All right.   The verdicts will be

13   recorded.    And, ladies and gentlemen of the jury, that

14   completes your duties and obligations as members of this jury,

15   and I thank you very much for your public service.        I know it's

16   been a lengthy time, but it's an important case.        That's why we

17   have juries in every case and this one also that we have

18   citizens like yourselves willing to spend time on a jury and

19   participating in the justice system.      It is very much

20   appreciated, and I hope you look back on this experience as

21   having been a worthwhile aspect of your being citizens and

22   members of our community.

23               I'm going to come back shortly and thank each one of

24   you individually and answer any questions you may have.         When

25   you're leaving, if you want to talk to counsel now, you may do
           Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 35 of 4235


1    so.    They may be waiting outside.       You are under no obligation

2    to talk to counsel if you don't want to, but if you want to,

3    you can.

4                 The only thing that I suggest to you, if you want to

5    talk to counsel, is that you don't go through the deliberations

6    as to who said what.       But if you want to talk about your own

7    personal reaction to the evidence or the case or ask any

8    questions of them or they may ask questions of you, you're

9    welcome to.     I think the content of the deliberations should

10   remain confidential among the twelve of you.

11                Where are the alternates?      Thanks to you, too, for

12   your service.      You're welcome to come back to the jury room

13   when I say thank you, and I'll be happy to answer any of the

14   questions you have.       With that, the jury is excused.       I want to

15   thank counsel for your cooperation.         Before we do that,

16   Ms. Lutz is going to announce sentencing dates.

17                THE CLERK:    Sentencing dates, Abdul West, March 30,

18   2020, at 4:00 p.m.; Jamaal Blanding, April 2, 2020, at

19   4:00 p.m.; Jameel Hickson, April 6, 2020, at 4:00 p.m.; and

20   Hans Gadson, April 8, 2020, at 4:00 p.m.

21                THE COURT:    Thank you.    With that, the court's

22   adjourned.     Remain seated until the jury leaves the room.          All

23   right.     The jury is excused.     I'll be back in the jury room.

24   Thank you.     And the alternates can come back as well.

25                           (The jury is excused at 2:13 p.m.)
             Case 2:18-cr-00249-MMB Document 541 Filed 12/19/19 Page 3636
                                                                        of 42


1              THE COURT:   Is this the first time you've answered

2    questions on a First Step Act?

3              MR. WITHERELL:    No, Judge.    We've actually done that

4    on another case.   I haven't personally, but it's been done.

5              THE COURT:   Thank you very much.      You were very well

6    prepared, and all counsel have been very cooperative in

7    logistics of this case, which were complicated.        I want to

8    thank the case agents as well.     I think they performed

9    admirably.

10             SPECIAL AGENT BECKER:     Thank you, Your Honor.

11             SPECIAL AGENT SIMPSON:     Thank you, Your Honor.

12             THE COURT:   I intend to write the director and

13   compliment the two case agents.

14                        (Proceedings adjourned at 2:13 p.m.)

15

16                               CERTIFICATE

17

18   I certify that the foregoing is a correct transcript from the

19   record of proceedings in the above-entitled matter.

20

21

22

23   Shannan Gagliardi, RDR, CRR

24

25
                                                                                                                                     37


               Case 2:18-cr-00249-MMB
                                   2  Document 541 Filed 12/19/19   Page
                                                              18/7 23/5 23/1037  of 24/1
                                                                              23/15 42 28/18 29/15
                                                                                         30/12 35/17
JUROR NO. 10: [2] 22/5 34/5                     2013 [1] 23/14
                                                                                        abetted [16] 13/23 14/23 15/7 15/17 16/2
JUROR NO. 11: [2] 22/8 34/8                     2014 [1] 24/11
                                                                                         16/9 16/19 17/6 17/14 17/24 18/22 19/5
JUROR NO. 12: [2] 22/11 34/11                   2017 [7] 11/9 13/10 13/15 14/5 28/16 29/14
                                                                                         19/14 19/22 20/7 20/16
JUROR NO. 1: [2] 21/3 33/3                       31/9
                                                                                        abetting [9] 13/10 13/15 14/5 18/6 28/16
JUROR NO. 2: [2] 21/6 33/6                      2018 [4] 11/9 18/7 30/11 32/6
                                                                                         29/14 30/10 31/9 32/5
JUROR NO. 3: [2] 21/9 33/9                      2019 [1] 1/7
                                                                                        about [11] 3/12 11/9 11/9 13/10 13/15 14/5
JUROR NO. 4: [2] 21/12 33/12                    2020 [4] 35/18 35/18 35/19 35/20
                                                                                         18/6 23/14 24/11 25/19 35/6
JUROR NO. 5: [2] 21/15 33/15                    21 [2] 23/20 24/17
                                                                                        above [1] 36/19
JUROR NO. 6: [2] 21/18 33/18                    211 [1] 1/19
                                                                                        above-entitled [1] 36/19
JUROR NO. 7: [2] 21/21 33/21                    215 [4] 1/15 1/20 2/5 2/9
                                                                                        Absolutely [1] 5/13
JUROR NO. 9: [2] 22/2 34/2                      22 [2] 11/9 13/10
                                                                                        accept [1] 26/25
MR. GOLDMAN: [1] 3/4                            24 [1] 24/11
                                                                                        Act [3] 3/15 3/18 36/2
MR. HUGHES: [12] 4/12 6/4 6/12 6/15             2609 [1] 1/24
                                                                                        actually [1] 36/3
6/20 6/24 7/2 7/5 7/10 7/21 25/6 25/17          267 [1] 1/25
                                                                                        additional [4] 4/9 4/9 10/14 22/23
MR. MEEHAN: [8] 9/6 9/9 9/11 9/14 9/25          27 [1] 5/1
                                                                                        adjourned [2] 35/22 36/14
10/2 25/3 25/15                                 28 [3] 5/1 29/3 29/3
                                                                                        admirably [1] 36/9
MR. ORTIZ: [2] 27/11 27/17                      28 grams [4] 13/23 14/24 16/3 17/7
                                                                                        adopted [1] 22/19
MR. STENGEL: [3] 8/13 8/16 8/23                 280 grams [1] 12/13
                                                                                        advise [1] 9/15
MR. WITHERELL: [28] 3/7 3/10 3/17 4/5           299-7254 [1] 1/25
                                                                                        advised [3] 3/2 10/19 28/10
4/16 4/21 4/24 5/4 5/9 5/13 5/16 5/19 5/22      2:02 [2] 28/4 28/7
                                                                                        after [1] 10/12
7/6 7/9 7/12 7/17 7/25 8/5 8/8 8/12 23/3 23/5   2:13 [2] 35/25 36/14
                                                                                        afternoon [1] 8/25
25/13 26/15 26/18 27/16 36/3
                                             3                                          agents [2] 36/8 36/13
SPECIAL AGENT BECKER: [1] 36/10
SPECIAL AGENT SIMPSON: [1] 36/11             30 [8] 23/19 24/16 28/21 29/19 30/15 31/14 agree [63]
                                              32/10 35/17                               agreed [8] 6/22 23/2 23/7 24/1 24/4 24/22
THE CLERK: [75]
                                                                                         26/23 26/25
THE COURT: [100]                             302 [1] 2/12
                                             35 [7] 23/19 24/16 28/20 29/18 30/15 31/13 agreement      [2] 25/1 25/4
THE FOREPERSON: [55]
                                              32/10                                     ahead    [2]  29/3  31/21
THE MARSHAL: [1] 28/1
                                                                                        aided   [16]   13/23 14/23 15/7 15/17 16/2 16/9
                                             3787 [1] 2/9
-                                                                                        16/19 17/6 17/14 17/24 18/22 19/5 19/14
                                             3876 [1] 2/13
                                                                                         19/22 20/7 20/16
-3 [1] 1/3
-4 [1] 1/3                                   4                                          aiding [9] 13/10 13/15 14/4 18/6 28/16 29/13
                                             4173 [1] 1/20                               30/10 31/8 32/5
-8 [1] 1/3
                                             454-6680 [1] 2/5                           all [26] 3/2 3/5 5/14 6/3 6/22 7/7 7/19 8/4 8/7
1                                            4:00 p.m [4] 35/18 35/19 35/19 35/20        8/9 10/3 10/7 10/18 10/22 11/21 18/25 20/19
10 [3] 16/14 22/3 34/3                                                                   22/15 27/8 27/17 28/5 29/10 30/21 34/12
100 grams [4] 13/5 15/18 16/20 17/25         5                                           35/22 36/6
11 [6] 14/5 22/6 26/3 29/14 31/9 34/6        5 kilograms [4] 12/4 18/23 19/15 20/8      Allentown      [1] 2/12
113 [7] 23/19 24/16 28/21 29/19 30/15 31/14 50 grams [4] 12/21 19/6 19/23 20/17         also  [2]  7/8  34/17
 32/10                                       535  [1]  2/12                             alternates    [2]  35/11 35/24
12 [31] 3/23 4/7 6/14 7/11 7/12 9/2 11/9     564-4173 [1] 1/20                          am   [2]  22/17   22/22
 16/25 17/11 18/3 18/17 22/9 23/6 23/22 24/4 57 [2] 23/21 24/18                         AMERICA [3] 1/3 23/7 24/5
 24/19 25/25 26/5 26/6 28/24 29/23 30/8                                                 Amir [1] 8/18
 30/13 30/18 31/1 31/18 32/3 32/8 32/13      6                                          among [1] 35/10
 32/20 34/9                                  601 [1] 1/24                               amount [16] 12/1 12/10 13/2 13/21 14/21
121 [1] 2/8                                  610 [1] 2/13                                15/9 15/15 15/25 16/11 16/17 17/4 17/16
1250 [1] 1/14                                615 [1] 1/14                                17/22 18/20 19/12 20/5
13 [1] 17/19                                 6680  [1]  2/5                             announce     [2] 26/13 35/16
13th [1] 1/19                                                                           announced [4] 11/5 20/24 22/17 32/25
14 [1] 18/3                                  7                                          another [1] 36/4
15 [10] 3/21 6/18 19/1 23/23 24/20 29/6 30/4 701  [1]  1/19                             answer [9] 7/19 8/3 8/7 8/8 11/3 25/23 26/10
 30/24 31/24 32/18                           7254 [1] 1/25                               34/24 35/13
16 [1] 19/9                                  780-113 [5] 28/21 29/19 30/15 31/14 32/10  answered     [1] 36/1
17 [6] 13/15 18/7 20/2 28/16 30/11  32/6                                                answers    [1]   10/25
18 [1] 20/12                                 8                                          ante   [1] 27/25
18-249-2 [1] 1/3                             802 [2] 23/21 24/18                        any [14] 6/17 8/22 9/18 10/1 10/9 10/11
18101 [1] 2/12                               8327 [1] 1/15                               25/11 29/5 30/3 30/23 32/17 34/24 35/7
1845 [1] 2/4                                 841-3876 [1] 2/13                           35/13
18th [1] 2/8                                 851  [1]  4/1                              anybody     [4] 3/6 8/21 10/3 10/11
19 [1] 1/7                                   858-3787 [1] 2/9                           aol.com [1] 1/20
19103 [1] 2/5                                861-8327 [1] 1/15                          APPEARANCES [2] 1/11 2/2
19106 [2] 1/15 1/25                                                                     appreciated [1] 34/20
19107 [2] 1/19 2/8
                                             9                                          April [4] 23/14 35/18 35/19 35/20
1:10 [2] 1/7 3/1                             922  [1]  8/19                             April 2 [1] 35/18
1:22 [1] 10/16                               932  [1]  2/4                              April 6 [1] 35/19
1:45 [1] 27/7                                                                           April 8 [1] 35/20
1:47 [1] 28/4
                                             A                                          April 9 [1] 23/14
                                             ABDUL [14] 1/5 11/10 13/11 13/16 14/6      are [10] 3/24 7/25 9/5 10/9 10/23 23/12 24/9
                                                                                                                                    38



A                         Case 2:18-cr-00249-MMB           Document 541 Filed
                                       bring [3] 3/3 10/4 10/5                 12/19/19
                                                                           copies [1] 8/14 Page 38 of 42
                                            Broad [1] 2/8                                 copy [1] 27/1
are... [3] 25/23 35/1 35/11
                                                                                          correct [5] 4/5 9/13 23/12 24/10 36/18
argue [4] 4/15 9/20 9/21 9/22                C                                            could [1] 6/2
argument [4] 4/20 9/18 25/11 25/13
                                             call [2] 3/8 7/14                            counsel [8] 25/11 27/9 27/14 34/25 35/2 35/5
around [5] 28/16 29/14 30/10 31/9 32/5
                                             called [1] 9/7                                35/15 36/6
as [96]
                                             can [15] 3/10 7/14 7/19 7/24 7/25 8/7 8/8    count [30] 8/11 8/12 8/13 11/6 11/7 11/22
ask [9] 10/6 22/17 26/10 27/9 27/23 32/24
                                              25/22 27/2 27/14 27/18 27/23 27/23 35/3      13/7 13/13 13/25 14/18 15/21 16/24 16/25
 32/24 35/7 35/8
                                              35/24                                        18/2 18/17 25/25 26/3 28/19 29/8 29/10
asked [2] 4/22 26/2
                                             can't [1] 25/21                               29/16 30/6 30/8 30/13 31/1 31/11 32/1 32/3
asks [1] 25/18
                                             case [10] 6/6 6/19 26/4 34/16 34/17 35/7      32/8 32/20
aspect [1] 34/21
                                              36/4 36/7 36/8 36/13                        counts [16] 4/7 4/25 7/10 8/19 9/2 9/7 9/8
ASSISTANT [3] 1/13 23/10 24/7
                                             cell [2] 7/13 27/19                           9/16 9/24 23/6 24/3 25/25 26/1 26/5 26/6
assuming [1] 4/13
                                             certain [1] 3/18                              28/11
attorney [4] 23/8 23/11 24/6 24/9
                                             CERTIFICATE [1] 36/16                        County [3] 6/6 23/15 24/12
ATTORNEY'S [1] 1/14
                                             certify [1] 36/18                            court [8] 1/1 1/23 1/24 3/1 23/14 24/11
attorneys [5] 1/13 23/8 23/10 24/5 24/8
                                             charge [1] 5/8                                26/14 27/10
attributable [4] 12/2 12/12 12/19 13/3
                                             charged [13] 4/1 4/2 23/24 24/21 28/18 29/8 court's [1] 35/21
audience [1] 10/8
                                              29/16 30/6 30/13 31/1 31/11 32/8 32/20      courtroom [5] 10/16 27/3 27/7 27/22 28/7
August [2] 13/15 28/16
                                             charges [2] 3/21 5/9                         covers [1] 5/11
August 17 [2] 13/15 28/16
                                             charging [1] 18/3                            crack [18] 11/8 12/7 12/11 13/9 13/14 13/22
authorize [2] 10/10 26/12
                                             check [3] 3/10 3/11 26/2                      14/3 14/18 14/22 15/22 16/1 16/24 17/1 17/5
authorized [2] 25/22 26/9
                                             Chestnut [1] 1/14                             28/15 29/7 29/13 31/8
B                                            citizens [2] 34/18 34/21                     criteria [2] 5/19 6/5
                                             clerk [2] 3/1 26/2                           crossing [1] 26/4
back [13] 4/6 4/23 9/23 26/11 26/13 27/9
                                             client [6] 3/13 6/1 7/4 9/1 25/5 27/21       CRR [2] 1/23 36/23
27/19 27/24 34/20 34/23 35/12 35/23 35/24
                                             clients [1] 26/24
Baker [1] 8/18                                                                            D
                                             close [1] 4/18
base [17] 11/8 12/7 12/10 13/9 13/14 13/21
                                             cocaine [29] 11/8 11/8 11/22 12/1 12/6 12/10 Daryl [1] 8/18
14/3 14/18 14/21 15/22 15/25 17/1 17/4
                                              13/9 13/14 13/21 14/3 14/18 14/21 15/22     dates [2] 35/16 35/17
28/15 29/7 29/13 31/8
                                              15/25 17/1 17/4 18/5 18/17 18/20 19/9 19/12 deal [1] 3/13
Based [1] 9/9
                                              20/1 20/5 28/15 29/7 29/13 30/10 31/8 32/5 decide [1] 26/20
basically [1] 7/19
                                             Code [2] 23/21 24/17                         defendant [66]
BAYLSON [1]      1/9
                                             comcast.net [1] 2/9                          defendants [15] 4/1 5/5 5/6 7/8 7/9 8/1 12/3
be [32] 3/18 4/2 4/11 4/13 4/17 4/19 4/21
                                             come [5] 4/23 26/13 34/23 35/12 35/24         12/12 12/20 13/4 14/1 18/3 22/18 22/21 23/2
4/22 5/7 5/8 5/15 5/16 5/24 8/10 10/12 20/22
                                             comes [2] 4/6 27/9                           defined [2] 23/20 24/17
22/12 23/12 23/25 24/10 24/22 26/5 26/20
                                             commencement [9] 3/21 6/18 23/23 24/20 deliberate [4] 4/11 9/17 22/17 26/11
27/3 27/8 27/14 28/2 28/2 34/12 35/1 35/13
                                              29/7 30/5 30/25 31/25 32/19                 deliberations [3] 10/13 35/5 35/9
35/23
                                             committed [5] 28/18 29/16 30/12 31/11 32/7 deliver [4] 9/23 23/18 24/15 31/25
because [3] 8/18 16/23 25/8
                                             Common [2] 23/14 24/11                       delivering [2] 23/17 24/14
been [35] 4/1 4/2 8/19 10/19 20/24 21/2 21/5
                                             community [1] 34/22                          deputy [1] 10/10
21/8 21/11 21/14 21/17 21/20 21/23 22/1
                                             completes [1] 34/14                          described [1] 6/7
22/4 22/7 22/10 23/1 28/10 33/2 33/5 33/8
                                             complicated [1] 36/7                         detectable [16] 12/1 12/10 13/2 13/21 14/21
33/11 33/14 33/17 33/20 33/23 34/1 34/4
                                             compliment [1] 36/13                          15/9 15/15 15/25 16/11 16/17 17/4 17/16
34/7 34/10 34/16 34/21 36/4 36/6
                                             concerning [4] 16/13 17/9 17/18 19/9          17/22 18/20 19/12 20/5
before [10] 1/9 3/3 25/19 26/22 28/18 29/15
                                             Conferring [1] 22/14                         determine [1] 26/24
30/12 31/10 32/7 35/15
                                             confidential [1] 35/10                       did [4] 3/8 4/25 5/20 31/3
behalf [1] 25/5
                                             confirm [2] 25/1 25/4                        didn't [1] 5/24
being [1] 34/21
                                             Congress [1] 22/20                           different [2] 4/17 5/19
believe [11] 3/14 3/24 4/6 4/16 4/21 5/16
                                             consent [1] 26/23                            difficult [1] 26/18
7/23 8/8 8/9 8/17 25/25
                                             consider [1] 25/20                           director [1] 36/12
between [2] 23/7 24/4
                                             conspiracy [5] 11/7 12/2 12/11 12/19 13/3 discussed [1] 7/4
beyond [35] 11/24 12/8 12/17 12/25 13/19
                                             CONT'D [1] 2/2                               discussion [2] 26/17 26/21
14/19 15/5 15/13 15/23 16/7 16/15 17/2
                                             contained [1] 5/10                           distribute [46]
17/12 17/20 18/18 19/2 19/10 19/19 20/3
                                             containing [16] 12/1 12/10 13/2 13/21 14/21 distributed [1] 13/22
20/13 28/17 28/24 29/4 29/15 29/22 30/2
                                              15/8 15/15 15/25 16/10 16/17 17/4 17/15     distribution [5] 13/9 13/14 13/23 28/15 29/7
30/11 30/17 30/22 31/10 31/17 31/22 32/6
                                              17/22 18/20 19/12 20/5                      DISTRICT [7] 1/1 1/1 1/10 1/24 1/24 23/9
32/12 32/16
                                             contains [1] 5/6                              24/6
bifurcated [4] 4/25 8/19 9/7 28/11
                                             content [1] 35/9                             do [72]
BLANDING [32] 1/5 2/3 4/3 4/4 6/9 7/15
                                             controlled [11] 23/19 24/15 28/20 29/18      doesn't [2] 27/11 27/17
8/6 9/4 9/16 11/12 14/8 15/21 16/6 16/14
                                              30/6 30/14 31/1 31/13 32/1 32/9 32/20       don't [12] 3/7 5/11 8/14 8/22 8/25 9/21 25/8
18/3 18/10 19/9 19/18 23/2 24/3 24/8 24/13
                                             convicted [6] 6/9 28/19 29/17 30/13 31/12     26/18 26/25 27/11 35/2 35/5
24/23 26/1 26/3 26/5 27/24 31/6 31/11 32/3
                                              32/8                                        done [4] 5/4 27/3 36/3 36/4
32/7 35/18
                                             conviction [8] 3/20 3/20 3/24 6/5 7/22 9/19 doubt [36] 11/25 12/9 12/18 13/1 13/20
bobgoldmanlaw.com [1] 2/13
                                              23/17 24/14                                  14/20 15/6 15/14 15/24 16/8 16/16 17/3
both [3] 3/25 4/17 7/6
                                             convictions [6] 3/14 22/22 25/8 25/19 25/24 17/13 17/21 18/19 19/3 19/11 19/20 20/4
bottom [7] 12/16 14/18 15/12 16/6 17/10
                                              28/12                                        20/14 28/2 28/17 28/24 29/5 29/15 29/23
20/1 20/11
                                             cooperation [1] 35/15                         30/3 30/12 30/18 30/23 31/10 31/18 31/23
Boyer [1] 8/18
                                             cooperative [1] 36/6                          32/7 32/13 32/17
                                                                                                                                         39



D             Case 2:18-cr-00249-MMB
                                  G  Document 541 Filed 12/19/19
                                                             I'm [12]Page   394/9
                                                                      3/2 3/12 of5/2
                                                                                  429/15 22/24 26/2
                                                                                           26/4 26/8 27/9 28/5 34/23
downstairs [1] 27/24                        GADSON [11] 1/6 2/11 11/18 14/14 16/25
                                                                                          I've [2] 9/3 28/10
drug [2] 23/20 24/17                         17/10 17/19 27/14 27/19 27/23 35/20
                                                                                          IBRAHIM [13] 1/5 11/10 13/11 13/16 14/6
duties [1] 34/14                            GAGLIARDI [2] 1/23 36/23
                                                                                           18/7 23/5 23/11 23/16 24/1 28/18 29/16
                                            gentlemen [6] 10/18 22/15 25/7 26/22 28/9
E                                                                                          30/12
                                             34/13
                                                                                          important [1] 34/16
each [7] 9/20 11/4 20/23 26/7 28/12 32/24   give [6] 9/19 9/20 10/25 11/3 22/13 26/8
 34/23                                                                                    imprisonment [9] 23/16 23/22 24/13 24/19
                                            go [28] 3/24 9/23 12/23 13/25 14/17 15/11
                                                                                           29/6 30/4 30/24 31/24 32/18
EASTERN [4] 1/1 1/24 23/9 24/6               15/20 16/5 16/13 16/24 17/9 17/18 18/2
                                                                                          include [3] 5/20 5/24 25/9
edmeehan1420 [1] 1/20                        18/16 18/25 19/8 19/17 19/25 20/10 26/11
                                                                                          included [2] 4/7 8/17
EDWARD [4] 1/18 1/18 23/11 24/1              27/24 29/2 29/3 29/10 30/1 31/21 32/3 35/5
                                                                                          indictment [4] 3/22 4/8 23/24 24/21
eight [1] 28/14                             going [13] 9/15 9/17 9/17 9/18 9/22 10/4
                                                                                          individually [1] 34/24
either [4] 10/13 23/1 25/11 27/9             10/24 10/24 22/25 26/8 27/9 34/23 35/16
                                                                                          initial [1] 8/16
else [3] 8/21 10/3 27/5                     GOLDMAN [2] 2/11 2/11
                                                                                          inquire [1] 20/23
End [1] 26/21                               gone [1] 9/3
                                                                                          instant [1] 3/22
enhancement [1] 9/8                         good [1] 8/24
                                                                                          instruct [1] 26/19
enhancements [1] 4/1                        Government [3] 1/12 7/1 9/20
                                                                                          intend [1] 36/12
entered [2] 23/12 24/10                     Government's [2] 3/16 3/17
                                                                                          intent [48]
enters [2] 10/16 28/7                       grams [13] 12/13 12/21 13/5 13/23 14/24
                                                                                          interrogatories [8] 10/5 11/22 14/17 15/21
entitled [1] 36/19                           15/18 16/3 16/20 17/7 17/25 19/6 19/23
                                                                                           16/22 16/24 18/16 19/25
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11      20/17
Essentially [1] 7/21                                                                      interrogatory [2] 3/14 13/18
                                            guilty [50]
EVAN [3] 2/3 24/9 24/23                                                                   involved [4] 12/2 12/11 12/19 13/3
evan.hughes [1] 2/6                         H                                             involvement [2] 23/24 24/20
even [1] 26/23                             had [2] 3/20 3/23                              is [52]
EVERETT [5] 1/12 23/9 24/2 24/7 24/23      hallway [1] 27/10                              issue [3] 3/12 3/13 3/15
everett.witherell [1] 1/16                 Hamilton [1] 2/12                              it [46]
every [3] 25/23 26/10 34/17                HANS [6] 1/6 11/18 14/14 16/25 17/10           it's [10] 5/1 6/5 8/9 20/24 26/6 26/19 26/24
                                                                                           34/15 34/16 36/4
Everybody's [1] 28/6                        35/20
                                                                                          its [2] 23/7 24/5
everyone [5] 10/8 10/11 10/14 27/5 28/10   happy [1] 35/13
evidence [3] 4/9 4/10 35/7                 has [34] 3/2 3/19 7/23 8/25 9/23 10/19 10/21   J
exactly [1] 6/6                             11/5 21/2 21/5 21/8 21/11 21/14 21/17 21/20
                                                                                          jail [1] 3/23
excused [5] 10/13 27/15 35/14 35/23 35/25   21/23 22/1 22/4 22/7 22/10 23/1 28/5 33/2
                                                                                          JAMAAL [14] 1/5 11/12 14/8 15/21 16/14
executed [1] 7/5                            33/5 33/8 33/11 33/14 33/17 33/20 33/23
                                                                                           18/10 24/3 24/8 24/12 24/23 31/6 31/10 32/7
exhibit [2] 23/25 24/22                     34/1 34/4 34/7 34/10
                                                                                           35/18
exits [1] 27/7                             have [48]
                                                                                          JAMEEL [8] 1/6 11/15 14/11 18/13 19/18
experience [1] 34/20                       haven't [1] 36/4
                                                                                           20/1 20/11 35/19
explain [1] 22/24                          having [1] 34/21
                                                                                          January [1] 24/11
                                           he [25] 3/6 3/7 3/8 3/8 3/9 6/9 6/13 6/16
F                                                                                         January 24 [1] 24/11
                                            23/23 24/19 28/19 28/24 29/5 29/16 29/23
                                                                                          JR [2] 1/18 1/18
fact [4] 3/19 3/22 22/20 25/20              30/3 30/13 30/18 30/23 31/11 31/18 31/23
                                                                                          JUDGE [7] 1/10 4/16 7/7 7/25 25/3 25/13
facts [6] 3/18 3/24 7/22 22/22 23/12 24/9   32/8 32/13 32/17
                                                                                           36/3
facts are [1] 24/9                         here [10] 3/4 3/9 5/2 5/22 7/6 25/18 25/23
                                                                                          June [2] 11/9 13/10
familiar [1] 9/5                            26/3 28/6 28/10
                                                                                          June 12 [1] 11/9
federal [1] 22/19                          here's [1] 8/24
                                                                                          June 22 [1] 13/10
felony [2] 23/20 24/17                     hereby [2] 23/6 24/4
                                                                                          juries [1] 34/17
fill [1] 25/21                             heroin [12] 11/8 12/24 13/2 14/4 15/11
                                                                                          juror [28] 10/21 20/23 20/25 21/1 21/4 21/7
find [15] 6/2 9/16 11/10 11/12 11/15 11/18  15/15 16/14 16/17 17/19 17/22 29/13 31/8
                                                                                           21/10 21/13 21/16 21/19 21/22 21/25 22/3
 13/11 13/16 14/6 14/8 14/11 14/14 18/7    HICKSON [13] 1/6 2/7 11/15 14/11 16/23
                                                                                           22/6 22/9 32/24 33/1 33/4 33/7 33/10 33/13
 18/10 18/13                                18/4 18/13 20/1 20/11 27/14 27/18 27/23
                                                                                           33/16 33/19 33/22 33/25 34/3 34/6 34/9
FIRM [1] 2/4                                35/19
first [12] 3/15 3/18 4/7 6/9 9/8 9/19 10/5                                                jury [54]
                                           him [3] 3/8 7/14 16/23
 17/1 18/17 22/24 36/1 36/2                                                               just [8] 3/11 4/10 6/1 8/19 10/8 22/12 26/12
                                           his [10] 3/8 3/13 23/11 23/11 23/17 23/24
                                                                                           26/15
five [2] 9/20 9/21                          24/8 24/9 24/14 24/20
Floor [1] 2/8                                                                             justice [1] 34/19
                                           honest [1] 5/24
following [2] 23/12 24/9                   Honor [22] 3/4 4/5 4/12 4/24 5/4 5/9 5/13      K
follows [1] 26/17                           5/23 6/5 6/21 7/3 7/17 7/21 8/16 23/3 24/25
                                                                                          kilograms [4] 12/4 18/23 19/15 20/8
foregoing [1] 36/18                         25/6 25/15 25/17 26/15 36/10 36/11
                                                                                          know [6] 3/6 3/7 5/14 9/1 9/21 34/15
foreperson [11] 10/6 10/20 11/1 11/5 20/20 HONORABLE [1] 1/9
 20/24 26/7 26/12 27/1 28/13 32/25         hope [1] 34/20                                 L
foreseeable [4] 12/3 12/12 12/20 13/4      how [2] 3/13 26/14                             ladies [6] 10/18 22/15 25/7 26/22 28/9 34/13
form [8] 5/22 7/24 8/1 8/17 8/20 9/2 9/6   HUGHES [10] 2/3 2/4 6/1 7/18 9/3 24/9          language [1] 4/7
 25/18                                      24/23 25/4 25/16 27/21                        law [7] 1/18 22/16 22/19 22/19 25/7 25/9
forms [1] 4/25                             hughesfirm.pro [1] 2/6                          26/2
found [5] 12/3 12/13 12/20 13/4 16/23
                                           I                                              least [1] 8/15
four [2] 14/1 24/13
                                                                                          leaves [3] 10/15 27/5 35/22
further [2] 10/13 22/18                    I'd [1] 27/24
                                                                                          leaving [1] 34/25
                                           I'll [6] 3/11 9/20 22/24 32/24 35/13 35/23
                                                                                          lengthy [1] 34/16
                                                                                                                                        40



L                         Case 2:18-cr-00249-MMB
                                       25/14 27/22 Document 541 Filed 12/19/19
                                                                   Okay              Page
                                                                        [10] 4/19 8/23       40 13/7
                                                                                       11/6 11/7 of 42
                                                                                                     15/11
                                             Mr. Stengel [1] 23/1                            15/20 16/22 26/6 28/9
like [2] 8/3 34/18
                                             Mr. West [7] 7/15 9/16 25/25 26/6 27/24        one [11] 10/5 10/5 10/25 10/25 22/13 23/1
listed [1] 8/1
                                             29/11 30/8                                      25/23 26/10 27/1 34/17 34/23
listen [1] 10/9
                                             Mr. Witherell [7] 6/6 7/23 9/12 22/20 22/25    only [6] 3/19 4/4 7/15 8/16 27/1 35/4
LLC [2] 2/4 2/11
                                             25/2 25/12                                     open [1] 26/13
logistics [1] 36/7
                                             Ms. [9] 10/4 10/24 11/4 14/1 20/23 22/13       opens [1] 3/1
long [1] 28/3
                                             28/12 32/24 35/16                              opinion [1] 4/9
longer [1] 26/4
                                             Ms. Lutz [9] 10/4 10/24 11/4 14/1 20/23        original [2] 4/24 5/10
look [1] 34/20
                                             22/13 28/12 32/24 35/16                        ORTIZ [1] 2/7
looks [1] 8/3
                                             much [5] 26/11 27/4 34/15 34/19 36/5           other [2] 5/6 8/1
LUIS [1] 2/7
                                             MULLIGAN [1] 1/13                              our [5] 4/24 5/10 8/16 8/20 34/22
luisaortiz [1] 2/9
                                             multiple [2] 8/14 27/1                         ours [1] 5/5
Lutz [9] 10/4 10/24 11/4 14/1 20/23 22/13
                                             must [1] 10/14                                 out [2] 25/21 26/4
 28/12 32/24 35/16
                                             my [2] 5/25 26/2                               outburst [1] 10/11
M                                                                                           outbursts [1] 10/9
                                             N                                              outside [3] 3/10 3/11 35/1
make [4] 8/15 8/20 25/11 26/18
                                             need [4] 3/18 5/6 5/14 27/11                   over [1] 9/3
makes [2] 4/12 10/11
                                             needs [1] 7/23                                 own [3] 23/11 24/8 35/6
manufacture [2] 23/18 24/15
                                             Neither [1] 25/15
manufacturing [2] 23/17 24/14                                                               P
                                             Next [1] 15/3
many [1] 5/5
                                             no [19] 5/18 5/21 6/25 7/2 8/21 13/6 13/18     p.m [13] 1/7 3/1 10/17 27/7 28/4 28/4 28/8
March [2] 11/9 35/17
                                             15/10 15/19 16/21 17/17 18/1 25/13 25/13       35/18 35/19 35/19 35/20 35/25 36/14
March 22 [1] 11/9
                                             25/17 26/4 27/16 35/1 36/3                     PA [8] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12
March 30 [1] 35/17
                                             No. [32] 10/21 11/23 12/16 15/22 20/25 21/1    PaCSA [5] 28/21 29/18 30/15 31/13 32/10
marked [1] 29/3
                                             21/4 21/7 21/10 21/13 21/16 21/19 21/22        page [22] 5/1 11/22 12/7 12/16 12/24 13/8
Market [1] 1/24
                                             21/25 22/3 22/6 22/9 29/2 29/21 30/1 33/1      13/13 13/25 14/18 15/4 15/12 16/6 16/14
marshal [1] 27/23
                                             33/4 33/7 33/10 33/13 33/16 33/19 33/22        16/25 17/11 17/19 19/1 19/9 20/2 20/12 29/3
marshals [2] 10/10 27/18
                                             33/25 34/3 34/6 34/9                           29/3
matter [1] 36/19
                                             No. 1 [6] 11/23 12/16 15/22 20/25 21/1 33/1    page 12 [2] 16/25 17/11
may [17] 18/7 20/22 23/3 23/12 24/10 25/20
                                             No. 10 [2] 22/3 34/3                           page 13 [1] 17/19
26/11 26/12 26/15 26/20 27/4 30/11 32/6
                                             No. 11 [2] 22/6 34/6                           page 15 [1] 19/1
34/24 34/25 35/1 35/8
                                             No. 12 [2] 22/9 34/9                           page 16 [1] 19/9
May 17 [3] 18/7 30/11 32/6
                                             No. 2 [3] 21/4 29/21 33/4                      page 17 [1] 20/2
McSwain [2] 23/8 24/5
                                             No. 3 [4] 21/7 29/2 30/1 33/7                  page 18 [1] 20/12
me [3] 22/13 25/10 26/2
                                             No. 4 [2] 21/10 33/10                          page 2 [1] 11/22
mean [1] 7/25
                                             No. 5 [2] 21/13 33/13                          page 27 [1] 5/1
MEEHAN [11] 1/18 1/18 3/4 7/14 8/24 8/24
                                             No. 6 [2] 21/16 33/16                          page 28 [2] 29/3 29/3
23/11 24/1 25/1 25/14 27/22
                                             No. 7 [2] 21/19 33/19                          page 3 [2] 12/7 12/16
member [1] 11/4
                                             No. 8 [3] 10/21 21/22 33/22                    page 4 [1] 12/24
members [2] 34/14 34/22
                                             No. 9 [2] 21/25 33/25                          page 5 [1] 13/8
met [1] 6/5
                                             North [1] 1/19                                 page 6 [1] 13/13
methamphetamine [21] 11/8 12/16 12/18
                                             not [22] 3/4 3/19 5/2 8/15 11/10 11/13 11/16   page 7 [2] 13/25 14/18
14/4 15/3 15/9 16/5 16/11 17/10 17/16 18/5
                                             11/19 13/11 13/16 14/1 14/6 14/9 14/12         page 8 [2] 15/4 15/12
19/1 19/3 19/18 19/20 20/11 20/14 29/13
                                             14/13 14/15 16/23 18/8 18/11 18/14 26/25       page 9 [1] 16/6
30/10 31/8 32/5
                                             27/19                                          part [4] 4/17 8/1 25/9 27/19
MICHAEL [1] 1/9
                                             November [1] 1/7                               participating [1] 34/19
minute [2] 22/13 22/24
                                             now [33] 3/14 3/18 5/3 12/6 12/15 12/23        parties [1] 7/7
minutes [2] 9/20 9/21
                                             13/7 13/25 14/17 15/11 15/20 16/5 16/13        patience [1] 27/4
mixture [16] 11/25 12/9 13/1 13/20 14/20
                                             16/24 17/9 17/18 18/2 18/16 18/25 19/8         PENNSYLVANIA [5] 1/1 23/9 23/15 24/7
15/8 15/14 15/24 16/10 16/16 17/3 17/15
                                             19/17 19/25 20/10 20/23 22/16 22/19 25/11      24/12
17/21 18/19 19/11 20/4
                                             28/12 29/2 29/10 30/1 31/5 34/25               per [5] 8/10 8/11 8/12 8/13 8/13
moment [1] 8/15
                                             number [2] 7/13 28/13                          performed [1] 36/8
months [9] 3/23 6/14 23/22 24/19 28/24
                                                                                            permitted [2] 4/11 4/17
29/23 30/18 31/18 32/13                      O                                              person [1] 10/10
more [26] 3/23 6/14 12/4 12/13 12/21 13/5
                                             object [1] 10/3                                personal [1] 35/7
13/23 14/24 15/18 16/3 16/20 17/7 17/25
                                             objection [4] 6/25 7/2 10/1 27/16              personally [1] 36/4
18/23 19/6 19/15 19/23 20/8 20/17 23/22
                                             obligation [1] 35/1                            pertain [4] 7/15 25/24 27/12 27/17
24/19 28/24 29/23 30/18 31/18 32/13
                                             obligations [1] 34/14                          pertaining [1] 23/6
Mr. [46]
                                             obviously [3] 5/4 5/25 10/9                    Philadelphia [9] 1/6 1/15 1/19 1/25 2/5 2/8
Mr. Amir [1] 8/18
                                             occurred [1] 3/21                              6/6 23/15 24/12
Mr. Blanding [10] 6/9 7/15 8/6 9/4 9/16
                                             offense [21] 6/17 28/18 28/19 28/25 29/6       phone [1] 7/13
26/1 26/3 26/5 27/24 32/3
                                              29/16 29/17 29/24 30/4 30/13 30/13 30/19      place [1] 26/6
Mr. Daryl [1] 8/18
                                              30/24 31/11 31/12 31/19 31/24 32/8 32/8       pleading [1] 5/5
Mr. Gadson [3] 27/14 27/19 27/23
                                              32/14 32/18                                   Pleas [2] 23/15 24/12
Mr. Hickson [3] 27/14 27/18 27/23
                                             offenses [2] 23/24 24/21                       please [5] 10/20 10/25 11/6 23/4 28/13
Mr. Hughes [6] 6/1 7/18 9/3 25/4 25/16
                                             OFFICE [2] 1/14 1/18                           position [2] 3/16 3/17
27/21
                                             OFFICIAL [1] 1/23                              possessed [15] 14/22 15/6 15/16 16/1 16/8
Mr. Meehan [7] 3/4 7/14 8/24 8/24 25/1
                                             Oh [2] 3/5 8/24                                16/18 17/5 17/13 17/23 18/21 19/4 19/13
                                                                                                                                          41



P             Case 2:18-cr-00249-MMB     Document
                                  recorded              541
                                           [26] 21/2 21/5       Filed21/14
                                                          21/8 21/11   12/19/19
                                                                            35/9 Page 41 of 42
                                               21/17 21/20 21/23 22/1 22/4 22/7 22/10         sidebar [3] 26/16 26/17 26/21
possessed... [3] 19/21 20/6 20/15
                                               22/12 33/2 33/5 33/8 33/11 33/14 33/17         sign [4] 26/7 26/12 27/2 31/3
possessing [2] 23/18 24/15
                                               33/20 33/23 34/1 34/4 34/7 34/10 34/13         signed [6] 7/7 7/8 7/9 11/1 20/19 32/22
possession [32] 6/10 6/18 14/3 14/23 15/7
                                              reference [3] 5/6 8/21 26/3                     sir [2] 9/14 28/1
15/17 16/2 16/9 16/19 17/6 17/14 17/24 18/5
                                              references [1] 8/18                             six [1] 23/17
18/22 19/5 19/14 19/22 20/7 20/16 28/19
                                              reg [1] 2/13                                    skip [3] 12/6 12/15 16/22
29/12 29/17 30/5 30/9 30/14 30/25 31/7
                                              regard [1] 3/25                                 slip [1] 11/1
31/12 31/25 32/4 32/9 32/19
                                              regards [1] 25/20                               so [23] 5/5 5/14 6/11 6/25 7/18 8/25 9/7 9/15
prepared [1] 36/6
                                              regular [1] 25/9                                 10/4 16/24 25/7 25/18 25/19 25/21 26/2 26/5
present [1] 4/8
                                              rejected [1] 26/20                               26/8 26/25 27/1 27/3 28/12 28/23 35/1
presented [2] 4/10 7/22
                                              relate [1] 25/24                                so-called [1] 9/7
prior [12] 3/14 3/20 3/23 5/5 8/1 9/9 9/19
                                              related [1] 25/8                                solely [1] 26/19
22/21 25/8 25/19 25/24 28/12
                                              relates [1] 3/13                                some [1] 5/6
prison [7] 6/14 6/17 28/25 29/24 30/19
                                              relates to [1] 3/13                             Somebody [1] 3/11
31/19 32/14
                                              released [8] 6/17 23/23 24/20 29/5 30/3         something [1] 26/3
proceed [4] 11/6 11/21 13/7 31/5
                                               30/23 31/23 32/17                              Sorry [1] 3/9
proceeding [1] 27/20
                                              remain [7] 10/12 10/14 27/5 27/9 27/21          South [1] 2/8
proceedings [2] 36/14 36/19
                                               35/10 35/22                                    speak [1] 22/13
proof [35] 11/24 12/8 12/17 12/25 13/19
                                              remove [1] 10/10                                speaking [1] 6/1
14/19 15/5 15/13 15/23 16/7 16/15 17/2
                                              removed [1] 5/7                                 spend [1] 34/18
17/12 17/20 18/18 19/2 19/10 19/19 20/3
                                              render [1] 22/23                                starting [2] 20/1 20/25
20/13 28/17 28/23 29/4 29/15 29/22 30/2
                                              repeat [1] 3/12                                 stated [2] 7/23 25/2
30/11 30/17 30/22 31/10 31/17 31/22 32/6
                                              REPORTER [1] 1/23                               statement [1] 10/11
32/12 32/16
                                              representing [1] 9/3                            STATES [13] 1/1 1/3 1/10 1/13 1/14 23/7
proposed [1] 8/17
                                              require [1] 25/21                                23/8 23/10 23/21 24/5 24/6 24/8 24/17
proved [1] 3/19
                                              required [4] 3/18 22/17 22/22 26/2              stay [1] 27/11
provide [1] 4/25
                                              requires [1] 25/9                               STENGEL [6] 1/13 23/1 23/10 24/2 24/7
PS [2] 23/19 24/16
                                              retire [2] 25/21 27/4                            24/24
PS 780-113 [2] 23/19 24/16
                                              return [3] 10/13 22/23 27/3                     Step [5] 3/15 3/18 4/7 9/8 36/2
public [1] 34/15
                                              returned [1] 22/16                              still [2] 8/9 26/24
purview [1] 8/9
                                              revised [1] 5/25                                stipulated [10] 6/2 6/4 6/11 7/18 7/22 9/13
Q                                             right [30] 3/2 3/5 3/5 4/14 5/2 5/3 5/18 5/22    23/6 24/1 24/4 24/22
                                               6/3 6/11 6/19 6/23 7/16 7/20 10/3 10/18        stipulation [15] 4/10 4/14 5/11 7/1 7/2 8/6
qualifying [1] 3/20
                                               11/21 18/25 20/19 22/15 23/11 24/9 27/8         9/19 9/22 22/20 22/25 23/1 23/25 24/21
quantity [20] 11/25 12/9 12/18 13/1 13/20
                                               27/12 27/13 28/5 29/10 30/21 34/12 35/23        26/20 26/23
14/20 15/8 15/14 15/24 16/10 16/16 17/3
17/15 17/21 18/19 19/3 19/11 19/20 20/4       rise [2] 10/20 28/13                            stipulations [5] 3/25 7/6 25/20 25/22 26/9
20/14                                         ROBERT [2] 2/11 2/11                            Street [6] 1/14 1/19 1/24 2/4 2/8 2/12
                                              room [10] 1/24 10/15 22/23 26/11 27/6           submit [2] 22/22 25/10
question [20] 6/9 6/13 6/16 9/2 11/4 11/22
                                               27/19 27/25 35/12 35/22 35/23                  Subsection [2] 23/21 24/18
12/16 14/2 15/3 15/22 17/1 17/9 17/18 19/8
28/12 29/2 29/21 30/1 30/21 31/16                                                             substance [23] 12/1 12/10 13/2 13/21 14/21
                                              S                                                15/8 15/15 15/25 16/10 16/17 17/4 17/15
questions [21] 6/3 6/8 7/19 8/4 8/10 10/7
                                            said [5] 3/8 25/19 26/8 26/22 35/6                 17/22 18/20 19/12 20/5 23/19 24/16 28/20
10/14 10/22 12/6 12/15 12/23 16/13 19/17
                                            same [1] 26/1                                      29/18 30/14 31/13 32/9
20/10 25/23 26/10 34/24 35/8 35/8 35/14
                                            say [3] 3/12 10/8 35/13                           substances [4] 30/6 31/1 32/1 32/20
36/2
                                            seated [4] 10/14 20/22 27/5 35/22                 suggest [1] 35/4
quick [1] 26/16
                                            second [1] 6/13                                   Suite [4] 1/14 1/19 2/4 2/12
quiet [1] 10/12
                                            Section [2] 23/21 24/18                           supplemental [2] 9/23 28/11
R                                           Section 802 [2] 23/21 24/18                       sure [2] 5/2 8/20
                                            see [2] 8/22 26/15                                system [1] 34/19
raised [1] 3/15
                                            sense [1] 4/12
rather [1] 27/24                                                                              T
RDR [2] 1/23 36/23                          sentenced [2] 23/16 24/13
reached [1] 10/19                           sentencing [2] 35/16 35/17                        T.L [1] 2/3
reaction [1] 35/7                           separate [1] 3/14                                 take [1] 27/18
read [10]  4/14 9/18 10/4 10/25 14/1 22/21  September [3] 14/5 29/14 31/9                     taken [1] 28/4
 22/25 23/1 26/9 28/12                      September 11 [3] 14/5 29/14 31/9                  talk [4] 34/25 35/2 35/5 35/6
reading [2] 4/10 7/1                        serious [2] 23/20 24/17                           tell [1] 25/22
real [1] 26/16                              serve [1] 3/23                                    term [10] 6/17 23/16 23/22 24/13 24/19 29/5
                                                        6/13 23/22 24/18 28/24 29/23           30/3 30/23 31/23 32/17
reasonable [35] 11/25 12/9 12/18 13/1 13/20 served [8]
                                             30/18 31/18 32/13                                than [8] 6/14 23/22 24/19 28/24 29/23 30/18
 14/20 15/6 15/14 15/24 16/8 16/16 17/3
 17/13 17/21 18/19 19/3 19/11 19/20 20/4    service [2] 34/15 35/12                            31/18 32/13
 20/14 28/17 28/24 29/5 29/15 29/23 30/3    serving [6] 6/17 29/5 30/3 30/23 31/23 32/17      thank [16] 10/2 20/22 24/25 26/4 27/3 31/5
 30/12 30/18 30/23 31/10 31/18 31/23 32/7   several [1] 6/8                                    34/15 34/23 35/13 35/15 35/21 35/24 36/5
 32/13 32/17                                shall [2] 23/25 24/22                              36/8 36/10 36/11
                                            SHANNAN [2] 1/23 36/23                            Thanks [1] 35/11
reasonably [4] 12/3 12/12 12/20 13/4
                                            sheet [3] 4/25 5/20 5/25                          that [115]
received [2] 23/25 24/22
                                            short [3] 4/19 4/21 9/18                          that's [8] 4/4 4/5 7/10 20/19 26/4 26/14
recess [3] 27/8 28/2 28/4
                                            shortly [2] 22/21 34/23                            27/13 34/16
record [6] 6/4 7/10 9/9 23/13 24/10 36/19
                                            should [7] 4/13 4/22 5/15 5/16 8/10 26/19         their [3] 4/13 8/9 26/24
                                                                                              42



T                          Case 2:18-cr-00249-MMB
                                        W         Document 541 Filed 12/19/19 Page 42 of 42
them [8] 8/7 8/9 8/15 10/6 10/25 26/19 26/19 wait [1] 27/25
 35/8                                         waiting [1] 35/1
then [11] 4/14 6/13 9/19 9/22 10/12 11/3      Walnut [1] 2/4
 11/3 11/4 26/13 27/2 27/3                    want [17] 4/14 5/14 8/19 9/21 10/8 10/10
there [5] 4/17 7/25 8/9 10/9 22/20            25/11 26/12 26/18 27/21 34/25 35/2 35/2
there's [6] 6/8 8/6 8/21 26/3 26/6 27/1       35/4 35/6 35/14 36/7
these [11] 3/24 5/11 6/3 6/22 7/19 8/4 9/23 was [45]
 10/14 25/19 25/23 26/10                      way [1] 3/9
they [17] 4/10 4/22 5/12 5/17 8/3 8/5 8/7 8/8 we [41]
 9/15 10/6 10/6 10/23 25/24 32/25 35/1 35/8 we'll [14] 10/4 12/15 13/7 14/17 15/11 15/20
 36/8                                         16/5 16/13 17/18 18/16 18/25 27/8 28/2 31/5
they'll [1] 10/13                             we're [4] 8/25 9/17 9/18 10/24
they're [3] 9/17 10/7 27/19                   we've [2] 10/18 36/3
thing [2] 8/16 35/4                           welcome [3] 10/9 35/9 35/12
think [4] 26/19 27/18 35/9 36/8               well [14] 3/22 4/19 5/8 5/11 6/1 6/20 7/9 8/3
third [1] 6/16                                8/11 8/14 8/19 35/24 36/5 36/8
this [33] 3/12 3/15 3/22 5/4 5/8 5/20 5/25    were [5] 5/10 8/1 26/9 36/5 36/7
 6/18 7/4 7/15 7/24 8/2 8/3 8/15 9/5 15/1     WEST [30] 1/5 1/18 4/2 4/4 7/15 9/16 11/10
 22/19 23/25 24/21 25/8 25/10 25/21 26/8      13/11 13/16 14/6 15/1 15/4 15/12 18/3 18/7
 26/18 26/23 27/1 27/19 28/2 34/14 34/17      18/17 23/2 23/5 23/11 23/16 24/1 25/25 26/6
 34/20 36/1 36/7                              27/24 28/18 29/11 29/16 30/8 30/12 35/17
those [5] 4/8 6/5 8/18 9/16 22/22             what [9] 3/12 4/13 4/22 5/14 5/15 6/2 9/1
though [1] 26/23                              9/21 35/6
thought [1] 3/9                               what's [2] 3/16 29/3
three [4] 5/19 8/10 23/16 31/21               when [3] 4/22 34/24 35/13
through [2] 11/9 35/5                         whenever [1] 27/2
time [3] 34/16 34/18 36/1                     where [3] 3/6 3/7 35/11
TIMOTHY [5] 1/13 23/9 24/2 24/7 24/24         whether [3] 11/4 20/23 26/24
timothy.stengel [1] 1/16                      which [44]
Title [2] 23/20 24/17                         who [4] 4/1 4/1 10/11 35/6
Title 21 [2] 23/20 24/17                      why [1] 34/16
told [2] 8/25 28/5                            will [21] 8/15 10/5 10/11 10/12 11/4 12/23
too [1] 35/11                                 14/1 16/22 16/24 18/2 19/8 19/17 20/10
top [6] 12/7 15/4 16/14 16/25 18/3 29/2       20/23 22/12 22/21 25/3 28/2 28/12 28/13
transcript [1] 36/18                          34/12
trial [6] 1/9 23/13 23/25 24/10 24/22 25/9    William [2] 23/8 24/5
true [2] 23/12 24/10                          willing [1] 34/18
twelve [1] 35/10                              WITHERELL [12] 1/12 6/6 7/23 9/12 22/20
two [4] 22/18 22/21 24/13 36/13               22/25 23/9 24/2 24/7 24/23 25/2 25/12
                                              within [10] 3/21 6/18 8/9 23/23 24/20 29/6
U                                             30/4 30/24 31/24 32/18
U.S [1] 1/24                                  worthwhile [1] 34/21
unanimous [4] 10/7 10/21 27/2 28/10           would [14] 4/2 4/8 4/11 4/17 4/19 4/21 5/6
unanimously [48]                              5/8 6/20 7/15 8/17 8/19 10/19 26/5
under [11] 3/15 9/8 12/6 12/15 12/23 18/16 write [1] 36/12
 22/16 22/19 25/7 26/9 35/1
understand [2] 9/12 9/25                      Y
UNITED [13] 1/1 1/3 1/10 1/13 1/14 23/7       Yeah [1] 9/10
 23/8 23/10 23/20 24/5 24/6 24/8 24/17        years [11] 3/21 6/18 23/17 23/23 24/14
until [4] 10/15 27/5 27/8 35/22               24/20 29/6 30/4 30/24 31/24 32/18
up [2] 26/19 26/24                            yes [80]
upon [2] 23/17 24/14                          you [136]
us [2] 27/12 27/17                            you'll [4] 11/3 26/13 27/2 27/3
usdoj.gov [2] 1/16 1/16                       you're [10] 3/5 4/14 8/20 9/21 25/22 26/9
use [1] 7/24                                  28/13 34/25 35/8 35/12
using [1] 8/20                                you've [5] 6/2 6/11 6/22 32/22 36/1
                                              your [38]
V                                             yourself [1] 20/19
verdict [55]                                  yourselves [1] 34/18
verdicts [3] 4/6 22/16 34/12
very [9] 4/21 9/18 27/4 28/3 34/15 34/19
 36/5 36/5 36/6
violation [7] 23/19 24/16 28/20 29/18 30/15
 31/13 32/10
virtue [1] 25/22
vs [1] 1/4
